Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Szumila (U.S. PG PUB 2006/0198385) teaches a processor prioritizes data traffic by limiting a number of data buffers that can be retrieved. By limiting the number of data buffers that can be retrieved, some packets are dropped on a receive side to save processing cycles that would be spent processing packets that may be dropped on the transmit side after processing. 

Armangau (U.S. Patent 9,135,123) teaches managing global data caches for file systems. Space is allocated in a volatile memory of a data storage system to a global data cache that is configured to store a set of data objects for a plurality of different file systems. The set of data objects is accessed by the plurality of different file systems. Contents of a file of a file system are stored in a data object in the global data cache upon receiving a write I/O request for the file. A copy of the data object and information for the data object are stored in a persistent journal that is stored in a non-volatile memory of the data storage system. Contents of the file are updated on a storage device based on the data object stored in the global data cache and information stored in the persistent journal.

Gopal (U.S. PG PUB 2007/0168993) teaches a method for tracking a process. Requests are received from process threads according to a time order. A request requests a buffer entry operable to record a trace message from a process thread of a process. A first buffer entry is assigned to a first process thread associated with a trace message according to the time order. A second buffer entry is assigned to a second process thread according to the time order subsequent to the assignment of the first buffer entry. The trace message associated with the first process thread is written to the first buffer entry in response to the assignment of the first buffer entry. 

Krakirian (U.S. PG PUB 2011/0004732) teaches processes relating to direct memory access (DMA) for nodes in a distributed shared memory system with virtual storage. The processes relate to DMA read, write, and push operations. In the processes, an initiator node in the system sends a message to the 

Srivastava (U.S. PG PUB 7,380,239) teaches a method and mechanism for diagnosis of computer applications using traces. Trace messages can be materialized using a markup language syntax. Hyperlinks can be placed in the trace messages to facilitate navigation between sets of related traces. Specific traces or portions of traces can be emphasized.

With regard to claims 1, 13, and 14, the closest prior arts of record, Szumila, Armangau, Gopal Krakirian, and Srivastava, do not fully disclose or suggest, among the other limitations, the additional required limitation of “responsive to the first buffer that is included in the first log that is used to record messages for a first processing core of the plurality of processing cores, having less than a minimum threshold amount of unconsumed buffer space, allocating a second buffer of the allocation pool for the first log; adding the second buffer to the first list of buffers for the first log, wherein after adding the second buffer to the first list, the first list includes the first buffer and the second buffer; and responsive to filling the first buffer so that the first buffer is no longer a current active buffer that is written to and used for recording messages of the first processing core, performing first processing including: recording subsequent messages of the first log for the first processing core in the second buffer, wherein the second buffer is the current active buffer that is written to and used for recording messages of the first processing core; and adding the first buffer, that is included in the first list for the first log, to a tail of the allocation pool, wherein after adding the first buffer to the tail of the allocation pool, the first buffer is included in the first list of buffers for the first log and is also included in the allocation pool, wherein the first buffer, that is filled with messages of the first log, remains in both the allocation pool and the first log as the first buffer progresses from the tail of the allocation pool to a head of the allocation pool as other buffers of the allocation pool are allocated from the head of the allocation pool prior to the first buffer”.  
These additional features in combination with all the other features required in the claimed invention, and in views of applicant's remarks (i.e. on pg. 8-18, submitted on June 7, 2021), are neither taught nor suggested fully by the prior art(s) of record.
With regard to claims 2-8, 10-12, 15-22, the claims are depending directly or indirectly from the independent Claims 1 and 14 above, each encompasses the required limitations recited in the independent claim discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194